1                                                                    JS-6
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11
      R.R.T.,                                    Case No. 5:18-cv-01463-SJO-SHK
12
                                    Plaintiff,
13
14                                               JUDGMENT
                         v.
15
      NANCY A. BERRYHILL, Acting
16    Commissioner of Social Security,
17                                 Defendant.
18
19
20         Pursuant to the Order Accepting Findings and the Recommendation of the
21   United States Magistrate Judge,
22         IT IS HEREBY ADJUDGED that this case be DISMISSED without prejudice.
23
24   Dated: April 25, 2019
25
                                            HONORABLE S. JAMES OTERO
26                                          United States District Judge

27
28
